         Case 8-18-77472-ast      Doc 24   Filed 03/05/19   Entered 03/05/19 16:42:51




Robert H. Solomon, P.C.
        Attorneys at Law                                        24 East Park Avenue
                                                                Long Beach, New York 11561-3504
                                                                (T) 516-432-1622
                                                                (F) 516-432-1713
Robert H. Solomon, Esq.                                         E-mail: rob@solomonlawyer.com



  March 5, 2019

  Hon. Alan S. Trust
  United States Bankruptcy Court
  Eastern District of New York
  290 Federal Plaza
  Central Islip, NY 11722

                  Re:      Diane E. Carman Debtors
                           Case No. 18-77472
                           Premises: 85 Brower Avenue, Woodmere, New York 11598
                           Acct. No. 7142934277
                           Loss Mitigation

  Dear Judge Trust:

          This letter shall serve as an update on the status of the Loss Mitigation with
  OCWEN Loan Servicing. We were recently advised that the Debtor’s mortgage
  lender OCWEN Loan Servicing that the Debtor was denied a mortgage
  modification due to a mistake made by the lender in reviewing the application.
  It appears that the underwriter did not consider the valuation of the premises
  and substantial equity in their net present value calculation. It is believed that if
  the Debtor renews their application with this additional information that the
  application will result in a favorable outcome.
       Case 8-18-77472-ast        Doc 24     Filed 03/05/19      Entered 03/05/19 16:42:51




          Accordingly, Debtor would like the opportunity to submit an appraisal with
 a new application and will require additional time to do so. Moreover, Debtor
 has substantial liquid assets with which to make a lump sum payment to the
 lender. Debtor does not believe that the lender considered Debtor’s substantial
 liquid assets in denying her application.


                                                               Cordially,




                                                               Robert H. Solomon


 RHS/jr




24 East Park Avenue, Long Beach NY 11561 | (T) 516.432.1622 | (F) 516.432.1713 | www.solomonlawyer.com
